DETAILED ACTION
Allowable Subject Matter
Claims 1- 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, either singularly or in combination, fairly teaches or suggests applicant’s claimed invention wherein applicant recites, among other limitations, ” retraining the trained machine learning model for predicting the measures of interest for the primary task and the secondary task based on the user feedback on the output for the secondary task.”
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 10290101 discloses a device to provide a heat map based medical image diagnostic mechanism is described.  An image analysis application executed by the device receives a medical image from a medical image provider.  A region of interest (ROI) is determined or provided by a user.  A disease state score including a malignancy score is calculated for the ROI.  Next, the ROI is partitioned into sub-regions.  Impact values associated with the sub-regions are also determined.  The impact values indicate the influence of a sub-region on the disease state score.  Furthermore, annotations are determined based on pixel values associated with the sub-region.  A heat map of the sub-regions is also generated based on the impact values.  The heat map is labeled with the annotations.  Next, the heat map is overlaid on the ROI.  The medical image is provided with the heat map to the user.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov